Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as presented in claim 1.  The examiner respectfully disagrees.  Lee teaches the plurality of second transparent conductive film layers 130 are respectively stacked on the plurality of unit electrochromic layers 120, and are provided to independently apply current to the plurality of unit electrochromic layers 120 (via switching means 150; see at least paragraph 0039).  In other words, Lee teaches an electronic venetian blind (title, abstract, figs. 1-3) which uses liquid crystal to reflect light (paras. 0009, 0018-0019) and to vary the transmittance of light at different locations (para. 0047, 0057). Lee also teaches the light transmitting substrates (101, 102 fig. 2-3, paras. 0041-0042), comprising a an electrode layer (110 and 130 figs. 1-3), the electrode layers being arranged on opposite surfaces of the two light transmitting substrates (para. 0046, figs. 1-3), the electrode layer (130 figs. 3-4) of at least one of the light transmitting substrates comprises at least two mutually independent electrode areas (each electrode 130 covers a separate area; see fig. 3 below; abstract, paras. 0016, 0022, 0039), and electrode areas of the same light transmitting substrate, after being respectively connected in series to the switches (150 fig. 3, para. 0065), are jointly connected in parallel to the same electrode of the power supply assembly (V represents the power source; See fig. 3. Based upon the fig. 3, the electrodes are jointly connected to the power supply assembly, represented by V).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify waveband tunable infrared reflector of Hu so as to have each of the light transmitting substrates, comprise an electrode layer, the electrode layers being arranged on opposite surfaces of the two light transmitting substrates, the electrode layer of at least one of the light transmitting substrates comprises at least two mutually independent electrode areas, and electrode areas of the same light transmitting substrate, after being respectively connected in series to the switches, are jointly connected in parallel to the same electrode of the power supply assembly as suggested by Lee in order to aid one in adjusting the amount of light that enters a room. This would also provide the added advantage of aiding one in regulating the temperature of a room by adjusting transparency of the device the light.  
In addition, the applicant argues that due to the characteristic of fluidity of the liquid crystal mixture, the regulating areas corresponding to the non-electrode areas also represent certain changes, rather than maintained transparently as disclosed by Lee.  This is irrelevant and not persuasive.  The claimed limitation does not require the areas to be different.  Lee teaches the electrode layer (130 figs. 3-4) of at least one of the light transmitting substrates comprises at least two mutually independent electrode areas (each electrode 130 covers a separate area; see fig. 3 below; abstract, paras. 0016, 0022, 0039), and electrode areas of the same light transmitting substrate, after being respectively connected in series to the switches (150 fig. 3, para. 0065), are jointly connected in parallel to the same electrode of the power supply assembly (V represents the power source; See fig. 3. Based upon the fig. 3, the electrodes are jointly connected to the power supply assembly, represented by V).  In other words, the applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106646985 A to Hu et al., in view of KR 101705023 B1 to Lee et al.
Regarding claim 1, Hu teaches a waveband tunable infrared reflector and production method thereof (title, abstract) and further an infrared device comprising a power supply assembly (3 figs. 1-3), a switch (labeled in figs. 1-2 below), two relatively disposed light transmitting substrates (1, 2 in figs. 1-3, para. 0034) packaging a regulating area (the area in between the substrates, 4 fig. 1, also see figs. 2-3), wherein the regulating area (4 fig.1; also shown but not labeled in figs. 2-3) is filled with a liquid crystal mixture (paras. 0034-0035),
However, Hu does not teach each of the light transmitting substrates, comprising an electrode layer, the electrode layers being arranged on opposite surfaces of the two light transmitting substrates, the electrode layer of at least one of the light transmitting substrates comprises at least two mutually independent electrode areas, and electrode areas of the same light transmitting substrate, after being respectively connected in series to the switches, are jointly connected in parallel to the same electrode of the power supply assembly.
Lee teaches an electronic venetian blind (title, abstract, figs. 1-3) which uses liquid crystal to reflect light (paras. 0009, 0018-0019) and to vary the transmittance of light at different locations (para. 0047, 0057). Lee also teaches the light transmitting substrates (101, 102 fig. 2-3, paras. 0041-0042), comprising a an electrode layer (110 and 130 figs. 1-3), the electrode layers being arranged on opposite surfaces of the two light transmitting substrates (para. 0046, figs. 1-3), the electrode layer (130 figs. 3-4) of at least one of the light transmitting substrates comprises at least two mutually independent electrode areas (each electrode 130 covers a separate area; see fig. 3 below; abstract, paras. 0016, 0022, 0039), and electrode areas of the same light transmitting substrate, after being respectively connected in series to the switches (150 fig. 3, para. 0051-0052 and 0065), are jointly connected in parallel to the same electrode of the power supply assembly (V represents the power source; See fig. 3. Based upon the fig. 3, the electrodes are jointly connected to the power supply assembly, represented by V, and  switches 150 fig. 3, para. 0051-0052 and 0065.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify waveband tunable infrared reflector of Hu so as to have each of the light transmitting substrates, comprise an electrode layer, the electrode layers being arranged on opposite surfaces of the two light transmitting substrates, the electrode layer of at least one of the light transmitting substrates comprises at least two mutually independent electrode areas, and electrode areas of the same light transmitting substrate, after being respectively connected in series to the switches, are jointly connected in parallel to the same electrode of the power supply assembly as suggested by Lee in order to aid one in adjusting the amount of light that enters a room. This would also provide the added advantage of aiding one in regulating the temperature of a room by adjusting transparency of the device the light.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 2, Hu as modified by Lee teaches the electrode layers of the two light-transmitting conductive substrates (Lee: the combination of 102 with 130 in fig. 3, and the combination of 110 in figs. 3-4) both comprise at least two mutually independent electrode areas (Lee: the areas of 120 located directly under by element 130 in figs. 2-4, paras. 0063, 0065).
Regarding claim 3, Hu as modified by Lee leaches a plurality of electrodes 130 which simulate a venetian blind, wherein each of the electrodes 130 is in the form of a stripe shape (Lee: electrodes 130 in the form of crass bars. Also see figs. 3-4, and the abstract of Lee.}.
Regarding claims 4, 9-10 Hu teaches the opposite surfaces of the two light transmitting conductive substrates (last sentence in para. 0026} being provided with parallel alignment layers (Hu; 7 fig. 1, paras. 0070, 0034).
Regarding claims 5, 11-12, Hu teaches the liquid crystal mixture comprises 4 negative liquid crystal, a chiral dopant, a photoinitiator and a liquid crystal monomer capable to form a polymer network under ultraviolet irradiation (abstract, para. 0026}.
Regarding claims 6, 13-14, Hu teaches the liquid crystal monomer is a chiral monomer (para. 0626, claim 3).
Regarding claims 7, 8, 15-16 Hu teaches the liquid crystal monomer and/or the chiral dopant can capture impurity cations in the liquid crystal mixture so as to carry positive charges (paras. 0026, 0035}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871